DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDSs’) submitted on 4/16/2020, 9/1/2021, 11/3/2021, 3/30/2022 are being considered by the examiner.

Allowable Subject Matter
Claims 1-10, 17 and 18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Buczynski (Registration No. 35,084) on Monday, June 13, 2022.

The application has been amended as follows: 
In Claim 1, Last Line, following the word “wire” please insert the following -- ,
	wherein
	the first flange portion protrudes from the winding core portion in the height direction,
	the first flange portion has a first slope that slopes in the height direction from the winding core portion toward the second terminal electrode, and
	an extension portion of the second wire that extends from the winding portion is located along the first slope--. 

Please Cancel Claims 11-16.  

Please Cancel Claim 17 and insert the following (Currently Amended) claim 17: 
	--17.  (Currently Amended)  A coil component comprising:
	a core including a winding core portion that extends in a length direction of the coil component, a first flange portion that is disposed on a first end portion of the winding core portion in the length direction, and a second flange portion that is disposed on a second end portion of the winding core portion in the length direction;
	a first wire and a second wire that are wound around the winding core portion in the same direction and that form a winding portion, the first wire having a first end portion and a second end portion, and the second wire having a first end portion and a second end portion;
	a first terminal electrode that is disposed on a bottom part of the first flange portion in a height direction of the coil component perpendicular to the length direction and that is connected to the first end portion of the first wire;
	a second terminal electrode that is disposed on the bottom part of the first flange portion and that is connected to the first end portion of the second wire;
	a third terminal electrode that is disposed on a bottom part of the second flange portion in the height direction and that is connected to the second end portion of the first wire; and
	a fourth terminal electrode that is disposed on the bottom part of the second flange portion and that is connected to the second end portion of the second wire,
	wherein 
	the first wire includes a first extension portion that connects the winding portion and the first end portion of the first wire to each other, and a second extension portion that connects the winding portion and the second end portion of the first wire to each other,
	the second wire includes a third extension portion that connects the winding portion and the first end portion of the second wire to each other, and a fourth extension portion that connects the winding portion and the second end portion of the second wire to each other, [[and]]
	the first flange portion protrudes from the winding core portion in the height direction,
	the first flange portion has a first slope that slopes in the height direction from the winding core portion toward the second terminal electrode,
	the third extension portion of the second wire extends from the winding portion and is located along the first slope, and
	at least one of the following:
		when the coil component is viewed in the height direction in front of a bottom surface, the first end portion of the second wire extends in the length direction, and a first bent portion that is bent from a part of the first end portion of the second wire at a position on the first flange portion near the winding core portion toward an opposite side from the winding core portion, and a second bent portion that is bent in a direction opposite a direction in which the first bent portion is bent and that is connected to the third extension portion, are formed between the first end portion of the second wire and the third extension portion of the second wire, and	
		when the coil component is viewed in the height direction in front of the bottom surface, the second end portion of the first wire extends in the length direction, and a third bent portion that is bent from a part of the second end portion of the first wire at a position on the second flange portion near the winding core portion toward an opposite side from the winding core portion, and a fourth bent portion that is bent in the direction opposite the direction in which the first bent portion is bent and that is connected to the second extension portion, are formed between the second end portion of the first wire and the second extension portion of the first wire. --.

Please Cancel Claims 19-20.  

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 24 and 26 contain the Identifying number 41b on the bottom left corner of the page between the numbers 32 and 15b. This Identifying number should be changed to 42b as reflected within the specification and illustrated in other figures, e.g. Fig. 1.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially a winding portion including an intersecting portion along a side surface of the winding core portion at a position on the winding portion nearest to the first flange portion or the second flange portion, and that an extension portion of the second wire extends from the winding portion along the first slope in combination with other limitations recited in the claimed invention.
Regarding claims 17-18, the prior art of record fails to teach either alone or in combination all of the limitations of claim 17, especially that the third extension portion of the second wire extends from the winding portion is located along the first slope as well as the claimed bent portions of the coil in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/15/2022